Title: To James Madison from Stephen Cathalan Jr., 8 December 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


8 December 1804, Marseilles. Last wrote on 22 Sept. and 21 Oct. “I embrace this opportunity of an American Vessel bound from this port to Norfolk, Virginia, to forward you here inclosed a Packet I have received from tunis, to your address.
“I will also inform you, that, tho’ the yellow Fever has raged with Severity in Sundry ports of Spain, at Gibraltar, and at Leghorn, by the good and Severe precautions taken here and on all this Coast of France on this Sea, by this health office, as well as by this Governmt. on the Frontiers of Spain and Italy, tho’ many Vessels of all nations are Since admitted here to perform their quarantine after being refused to be admitted at Barcelona Minorca &a., tho’ Some Danes, Sweed and Spanish Vessels from Malaga arrived here nearly 3 Months ago with the yellow Fever on board, and amongst the Sick 6 men only had died into this Lazarett; tho’ we have Constantly in quarantine Since that Epocha 160 @ 180 vessels, we are so fortunate as to enjoy of the best health in this Place and in all this part of France; but as amongst the Sundry reports on the origin of that dreadful desorder, the united States are more or less Suspected, to be one of the Countries from where it was or may be imported, into Europe, and as it has happened that Some American Masters, had Concealed facts to this health Office, in their declarations, in order to Shorten their quarantine, This office having resolved they Should perform a quarantine of 30 days—I have found necessary on the 1st. ulto. to make an Address to the Americans, to be printed, which this Office having Approved it, is Since delivered to them by the officer on their arrival, to be perused by them before making their declaration before that office; you will find here inclosed three Exemplaries of the Same, hoping its Contents will meet with the President’s and your own approbation;
“I beg your reference also, to the inclosed abstracts of Letters from Consul Ths. Appleton and Messrs. P. & A. Filichy & Co. of Leghorn on the State of the health in that Place on the 23d. ulto. [not found]—here, the Precautions of this health office are more Severe, All Contumacy Goods must be landed from the Port of Pomego where the Ships begin their quarantine, to the Lazaretto, as soon as possible and the other goods even Codfish, wheats, &a. but 21 days after they are into that Port and then, Allowed to be landed freely in town, the Vessel is then admitted with these not Contumacy goods, to the quarantine place into this harbour; if unfortunately a man Should in this interim fall Sick and his disorder proved to be epidemic, mean while the quarantine days, being Suspended, do not account; Should he die into the Lazarett, the quarantine would be renewed from the day, he with all his beddings Clothes &a. would have been Sent from—on board to the Lazarett, where he is attended to by Doctors, Surgeans &a.
“Since the three attacks by the United States Squadron against Tripoly, we are here deprived of any further Intelligences about the Squadron and from those Parts.
“Inclosed my Letter[s] of the 7. May & 14 June last I remitted you No. 1. to 3. the Sundry Accounts between the UStates Governmt. and me and No. 4. my General Account with the U. States from June 1797. to the 7th. May 1804 amounting to F. 1321.35. which at the rate of F. 5.25. ⅌ dolar make $ 251.68C. Say two Hundred Fifty one Dolars and Sixty Eight Cents which I having occasion to negociate at par to Capn. William Hazard I have taken the Liberty to Value on you, Sir, in my bill of Exchange of this day unto his order payable thirty days after Sight for the Account of the Governmt. of the U. States and for Balance of my Said Accounts Closed the 7th. May 1804. I hope you will approve this mode of my reimbursement in honouring my Said bill 1st. 2d. & 3d. to be paid by the treasury as ⅌ documents and vouchers I have transmitted to you. But in Case this mode of my payment Should not agree with the one adopted in Similar Cases I beg you, Sir, not to let it Suffer a protest but to Consult yourself with Thomas Jefferson Esqr. President for it’s payment for my Account, and in Such a Case I will direct Mr. Charles G. Paleske my power of attorney at Philadelphia who receives my dividends on my U. States Bank Shares to reimburse you that Sum for which I am in advance and on which I have not Charged any interest.”
Adds in a postscript: “I am to the 15. december ⟨a⟩nd have nothing further new to mention.”
